                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

DAVID DELL’AQUILA, LORANNDA                     )
BORJA, TODD CHESNEY, and BRENT                  )
WEBER, on behalf of themselves and all          )
others similarly situated,                      )
                                                )       NO. 3:19-cv-00679
        Plaintiffs,                             )
                                                )       JUDGE CAMPBELL
v.                                              )
                                                )       MAGISTRATE JUDGE FRENSLEY
WAYNE LaPIERRE, NATIONAL                        )
RIFLE ASSOCIATION OF AMERICA,                   )
and NRA FOUNDATION, INC.                        )
                                                )
        Defendants.                             )


                                            ORDER

       Pending before the Court are motions to dismiss the Second Amended Complaint (Doc.

No. 43) filed separately by each of the three defendants: the National Rifle Association of America

(“NRA”), the NRA Foundation, Inc., and Wayne LaPierre (Doc. Nos. 46, 48, 50). For the reasons

stated in the accompanying Memorandum, the NRA Foundation’s Motion to Dismiss (Doc. No.

46) is GRANTED; Wayne LaPierre’s Motion to Dismiss (Doc. No. 50) is GRANTED; and the

NRA’s Motion to Dismiss (Doc. No. 48) is GRANTED in part, DENIED in part.

       It is so ORDERED.


                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




     Case 3:19-cv-00679 Document 64 Filed 09/30/20 Page 1 of 1 PageID #: 378
